                                                                                                                        FILED
                                                                                                                  U.S. DISTRICT COURT
AO 24513 (Rev. 02/18)   Judgment in a Criminal Case                                                           EASTERN DISTRICT ARKANSAS
                        Sheet l



                                           UNITED STATES DISTRICT                                  Cou~IMesw.                                   ERK
                                                             Eastern District of Arkansas                  By:----1-+-v--w~-c::-:::-:::::::-

               UNITED STATES OF AMERICA                                           JUDGMENT IN A CRIMINAL CASE
                                    v.
                    JEFFREY McCALLISTER                                           Case Number: 4:18-CR- 673-BD-1

                                                                                  USM Number: 07499-104

                                                                                   Nicole Lybrand
                                                                                  Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(sl           1 of the Misdemeanor Information, a Class A Misdemeanor

0 pleaded nolo contendcre to count(s)
    which was accepted by the court.
0 was found guilty on count(s)
    alter a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Titk & Section                     Nature of Offense                                                       Offense Ended                Count

 18 U.S.C. 1791(a)(2)                Possession of a prohibited object by a prison inmate                    11/3/2018                    1




       The defendant is sentenced as provided .in pages 2 through        _ _4___ of this judgment. The sentence is imposed pursuant t()
the Sentencing Reform Act of 1984.
0 The defendant has been found not guilty on count(s)
0   Count(s)                                             0    JS   0 arc dismissed on the motion of the United States.

         It is ()rdered thatthe defendant must notify the United States attorney forthis district within 30 days of any change ofnmne, residence.
or mailing address until all fines. restitution, costs. and special assessments imposed bv this judgment arc fuflv paid. If ordered to pav restitution.
the defendant must notify the cornt and United Stat.es attorney of matetial changes i11 cconon1ic circumstm1ces.                         '            ·

                                                                          1/22/2019
                                                                         Date oflmposition of Judgment




                                                                         Sign,wre~---------------




                                                                          Beth Deere, U.S. Magistrate Judge
                                                                         Name and Title of Judge



                                                                        -l.Ll$r_f~-
                                                                         Oate                      :/
AO 245H (Rev. 01/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                       Judgment   Page _ _2__ of   4
 DEFENDANT: JEFFREY McCALLISTER
 CASE NUMBER: 4:18-CR- 673-BD-1

                                                              IMPRISONMENT
             T'he defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  4 month(s) to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
  imposed.



      D The coun makes the follo\\-ing recommendations to the Bureau of Prisons:




      liZ!   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
             D at                                  D a.m.        D p.m.        on

             D as notified by the United States Marshal.

      D      The defendant shall surrender for service of sentence at the instimtion designated by the Bureau of Prisons:

             D before 2 p.rn. on
             D as notified by the United States Marshal.
             D as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
 I have cxccuted this judgment as follows:




             Defendant delivered on                                                         to

 at                                                     with a cciiifi.ed copy of this judgment.



                                                                                                    UNITED STATES MARSHAL


                                                                            By
                                                                                 - - - - - -DEPUTY
                                                                                            - - -UNITED
                                                                                                   - - -STATES
                                                                                                         ---    ------
                                                                                                               MARSHAL
AO 2458 (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 5 -- Criminal Monetary Penalties
                                                                                                           Judgment - Page       3     of        4
 DEFENDANT: JEFFREY McCALLISTER
 CASE NUMBER: 4:18-CR- 673-80-1
                                                CRIMINAL lVIONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                     Assessment                     JVT A Assessment*                  Fine                       Restitution
 TOTALS            $ 25.00                       $ 0.00                              $ 0.00                    $ 0.00



 D   The determination of restitution is deferred until
                                                        ----
                                                             . An Amended .Judgment in a Criminal Case (AO 245C) will be entered
     atter such determination.

 D   The ddcndant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately propor_tioned payment, u_nless sp~ci_fied otherwise \n
                                                                                                           *
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. 3664(1 ), all nontecleral v1ctnns must be paid
      hefore the United States is paid.

 Namr of Pavee                                                        Total Loss**               Restitution Ordered            Prioritv or Percrntage




 TOTALS                               $                           0.00           $                         0.00
                                                                                     -----------

 D     Restitution Jmounr ordered pursuant to plea agreement             S

 D     The defendant must pay interest on restitution and a fine of more than S2,500, unless the restitution or fine is paid in full before the
                                                                                     *
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. 36 I 2(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default. pursuant to 18 U.S.C. § 3612(g).

 D     The court detennined that the defendant does not have the ability to pay interest and it is ordered that:

       D    the interest requirement is waived for the           D fine      D restitution.
       D    the interest requirement for the         D    fine    •      restitution is modified as follows:


 * Justice for ?ictims ofTraffiekinl? Act of20l5, ~ub. L No. 14-22.      !                     . , . _ .                 ..         .
 ** Fmdrngs tor the total amount ot losses are required under Chapters I 09A, 110, l I 0A. and l 1.,A of Title I 8 for oftenses commllted on or
 after Scpkmber 13. 1994. but before April 23, .19%.
AO 24~B (Rev. 0~/181 Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments

                                                                                                               Judgment-· Page    4     of          4
DEFENDANT: JEFFREY McCALLISTER
C'ASE NUMBER: 4:18-CR- 673-BD-1

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     fill   Lump sum payment of$ -25.00
                                    - - - - - - due immediately, balance due

             D    not later than                                   . or
             D    in accordance with D C,         D D,        D E,or           D Fbclow: or

8     D      Payment to begin immediately (may be combined with             DC.            D D,or      D    F below); or

C     D Pay1ncnt in equal                         (e.g., week(v. month~v. quarterli) installments of S
                                                                                                       -------
                                                                                                                             over a period of
                           (e.g.. months or years), to commence      _ _ _ _ _ (e.g. 30 or 60 days/ after the date of this judgment: or

D     D Payment in equal                          (e.g., weekly. monthlv, 11uarterl,)   installments of $
                                                                                                             -------
                                                                                                                                 over a period of
                           (e.g .. months or years). to commence                    (e.g. 30 or 60 days) after release from imprisonment to a
                                                                     -----
             tenn of supervision; or

E    •       Payment during the tenn of supervised release will commence within _ _ _ _ _ (e.g .. 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time: or

F    •       Specia I instructions regarding the payment of criminal monetm-y penalties:




Unlcss the court has express Iv ordered otherwise, if this judgment imposes imprisonment, pavinent of criminal monetary penalties is due during
the period of imprisonment." All criminal monetary penalties, except those payments made through the Federal Bureau of P1isons' Inmate
Financial Responsibility Program, arc made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names m1d Case Numbers (ind11di11g de/enda1111111111be1), Total Amount. Joint and Several Amount,
      and corresponding payee, if appropriate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVT A assessment, (8) penalties. and (9) costs. including cost of prosecution and court costs.
